DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 11, 12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR101666828B1, cited by applicant, English machine translation) in view of Huang et al. (US 2019/0130144).
Regarding claim 1, Kim teaches a method of locating an external tag device (200, fig. 1) by an electronic device (300), the method comprising: receiving, through a first communication type and originating from the external tag device, a first signal comprising first identification information of the external tag device ([0037]); based on the received first identification information of the external tag device, registering the external tag device in the electronic device ([0038] and [0039]); after registering the external tag device in the electronic device, receiving, through a second communication type and originating from the external tag device, a second signal comprising second identification information corresponding to the first identification ([0040]); based on the received second identification information of the external tag device, identifying a geographic position of the external tag device ([0040]).  See fig. 2, [0012] and [0035]-[0041].
Kim fails to teach the first communication type being different from the second communication type.
However, Huang teaches an external electronic device (11) configured to receive first communication type and second communication type from an external tag device (20); wherein the first communication type being different from the second communication type (fig. 3 and [0026]).
In view of Huang’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim by incorporating the teaching as taught by Huang since it is just a matter of design option for selecting different communication types.
Regarding claim 2, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches transmitting, through the first communication type, a third signal; and in response to the transmitting of the third signal, receiving, from the external tag device, the first signal comprising the first identification information of the external tag device ([0038] and [0039]).
Regarding claim 3, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches after registering the external tag device in the electronic device, receiving, through the first communication type and originating from the external tag device, a third signal; and based on the third signal received from the external tag device, identifying positioning data of the external tag device ([0040]).
Regarding claim 4, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches wherein the first communication type comprises a Bluetooth communication type ([0037]).
Regarding claim 6, Kim teaches an electronic device (300, [0033]) comprising a memory ([0033]); a transceiver ([0033]); and at least one processor coupled with the memory and the transceiver ([0033]), wherein the at least one processor is configured to perform: receiving, through a first communication type and originating from an external tag device (200), a first signal comprising first identification information of the external tag device ([0037]); based on the received first identification information of the external tag device, registering the external tag device in the electronic device ([0038] and [0039]); after registering the external tag device in the electronic device, receiving, through a second communication type and originating from the external tag device, a second signal comprising second identification information corresponding to the first identification ([0040]); based on the received second identification information of the external tag device, identifying a geographic position of the external tag device ([0040]).  See fig. 1 and 3, [0012] and [0035]-[0041].
Kim fails to teach the first communication type being different from the second communication type.
However, Huang teaches an external electronic device (11) configured to receive first communication type and second communication type from an external tag device (20); wherein the first communication type being different from the second communication type (fig. 3 and [0026]).
In view of Huang’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim by incorporating the teaching as taught by Huang since it is just a matter of design option for selecting different communication types.
Regarding claim 7, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches wherein the at least one processor is further configured to perform: transmitting, through the first communication type, a third signal; and in response to the transmitting of the third signal, receiving, from the external tag device, the first signal comprising the first identification information of the external tag device ([0038] and [0039]).
Regarding claim 8, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches wherein the at least one processor is further configured to perform: after registering the external tag device in the electronic device, receiving, through the first communication type and originating from the external tag device, a third signal; and based on the third signal received from the external tag device, identifying positioning data of the external tag device ([0040]).
Regarding claim 9, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches wherein the first communication type comprises a Bluetooth communication type ([0037]).
Regarding claim 11, Kim teaches an tag device (200, [0043]) comprising a memory ([0043]); a transceiver ([0043]); and at least one processor coupled with the memory and the transceiver ([0043]), wherein the at least one processor is configured to perform: transmitting, through a first communication type to an external device (300), a first signal comprising first identification information of the tag device ([0037]); after transmitting the first signal, transmitting, through a second communication type to the external electronic device, a second signal comprising second identification information corresponding to the first identification ([0040]); wherein the second is transmitted for determining a geographic position of the tag device ([0040]).  See fig. 1 and 3, [0012] and [0035]-[0041].
Kim fails to teach the first communication type being different from the second communication type.
However, Huang teaches a tag device (20) configured to transmit first communication type and second communication type to an electronic device (11); wherein the first communication type being different from the second communication type (fig. 3 and [0026]).
In view of Huang’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim by incorporating the teaching as taught by Huang since it is just a matter of design option for selecting different communication types.
Regarding claim 12, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches wherein the first communication type comprises a Bluetooth communication type ([0037]).
Regarding claim 14, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches receiving, by the electronic device from a user, a command for finding the geographic position of the external tag device (user selects desired icon of name tags, [0042]); and based on the receiving of the command, receiving the third signal and identifying the position data of the external tag device ([0042]).
Regarding claim 15, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches wherein the at least one processor is further configured to perform: receiving, by the electronic device from a user, a command for finding the geographic position of the external tag device (user selects desired icon of name tags, [0042]); and based on the receiving of the command, receiving the third signal and identifying the position data of the external tag device ([0042]).
Regarding claim 16, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches displaying a visual indication of the geographic position of the external tag device (fig. 3, [0041] and [0042]).
Regarding claim 17, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches after registering the external tag device in the electronic tag device, receiving information regarding detection of the external tag device by another electronic device (other communication device); and based on the information regarding detection of the external tag device, identifying position data of the external tag device ([0042]).
Regarding claim 18, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches a display, wherein the at least one processor is further configured to perform displaying, on the display, a visual indication of the geographic position of the external tag device (fig. 3, [0041] and [0042]).
Regarding claim 19, Kim as modified by Huang teaches all subject matter claimed as applied above.  Kim further teaches wherein the at least one processor is further configured to perform: after registering the external tag device in the electronic tag device, receiving information regarding detection of the external tag device by another electronic device (other communication device); and based on the information regarding detection of the external tag device, identifying position data of the external tag device ([0042]).
Claims 5, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified Huang as applied to claims 1, 6 and 13 above, and further in view of Dembo et al. (US 8,305,191).
Regarding claims 5, 10 and 13, Kim as modified by Huang teaches all subject matter claimed as applied above except for the second signal comprises a pulse.
However, Dembo teaches external tag device (RFID) comprises pulse signal (fig. 4 and col. 7, line 63 to col. 8, line 36).
In view of Dembo’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Huang by incorporating the teaching as taught by Dembo in order to arrive at the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Park (KR101104815B1 including English machine translation); Zand (US 2010/0253481); Tuttle (US 2009/0224884) and Bridgelall (US 6,717,516) are cited because they are related to system and method for locating an object using RFID.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887